Order of business
The final draft agenda drawn up on Thursday, 4 March 2010 by the Conference of Presidents pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Monday:
No changes.
Tuesday:
No changes.
Wednesday:
The Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left have made a request to add a Commission statement on the 'Amflora' variety of genetically modified potato.
(DE) Mr President, ladies and gentlemen, we have once again moved for the subject of the licensing of the genetically modified potato Amflora to be put on the agenda for various reasons. After the Commissioner for Health became responsible for the licensing of genetically modified organisms, in my opinion, citizens thought that we would now approach the licensing of such GMOs with greater care. The opposite is the case. So soon after the Commission took office, I consider it a scandal that by licensing the potato, the Commissioner for Health has explicitly ignored the concerns of the World Health Organisation.
Moreover, in the previous legislative period, time and again, there was great disagreement between the Council and the Commission on the licensing procedures, because many Member States did not agree with the licensing offensive that Commission President Barroso himself promoted. We had agreed to develop another prudent procedure for licensing. Where is this procedure now? Since the majority of citizens are against these genetically modified organisms, we have a duty to hold a debate this week on this licensing and the offensive that is perhaps still trundling towards us.
(The President cut off the speaker)
I would like to ask for a roll-call vote on this.
(IT) Mr President, ladies and gentlemen, apart from any possible assessments by individual Members or political groups, I believe it is appropriate that we should be able to deliver an opinion on such an important issue. We often discuss issues that are a very long way from the European Union, although they are relevant. This is an issue that concerns us and concerns our voters, and for that reason, I believe we should put it on the agenda.
(DE) Mr President, I share the concerns of my fellow Member, Mrs Harms, and in many Member States, we are having an extremely heated debate on this issue. For that reason, as early as last week in the Conference of Presidents, I said what I would like to repeat now; there is no point in having a rushed debate now without a resolution, which then fails again.
It makes much more sense to call on the competent committee to appoint a rapporteur to deal with the process and also the technical background of the approval procedure.
The approval of the Commission has an eight-year lead time. Eight years was spent on this issue. The decision was made in the Commission on the basis of European law with decision by majority. The question we must now consider is whether decisions with such a scope should be subject to a right to opt-out by Parliament and whether, in the end, there is the opportunity for Parliament to retract such a far-reaching decision.
For this reason, a rapporteur should be appointed to check the mechanisms and, if necessary, present a report, with the goal of reaching a legislative majority in Parliament which forces the Commission to table a legislative proposal within a year on the basis of our interinstitutional agreement. I consider this far better than such a rushed debate.
(The President cut off the speaker)
Please keep to the rules. In accordance with the Rules of Procedure, these are one-minute statements, and this applies both to statements in support of the request and to statements against. Please do not speak for longer, because this disrupts the order of business and contravenes the Rules of Procedure. Please remember this.
I have received a request from the Confederal Group of the European United Left - Nordic Green Left, and also from Mrs Harms, for a roll-call vote. We will take the vote now.
(Parliament rejected the request)
(The order of business was thus established)